DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 1-3, 22-24, 43-54 allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art either alone or in combination fails to teach the claimed invention as amended on 6/28/2021. Specifically, the prior art fails to teach “receiving, from a first provider edge device, a first route advertisement comprising a plurality of path attributes, the plurality of path attributes including a first route target path attribute and a non-route target path attribute”, “the non-route target path attribute includes a route target value: extracting, from the route target value included in the non-route target path attribute, a route target”, “generating, for the datastore, a record comprising the route target and an identifier of the first provider edge device” in combination with “retrieving, from the generated record, the identifier of
Elias et al. (“Elias”) (US 20080101385 A1) teaches learning import route targets of peer devices at a route reflector, receiving an updated advertisement and matching the route targets to the stored route targets to filter unwanted router destinations in forwarding an update ¶0013-15. Elias fails to teach the entry generation in the datastore, “receiving, from a first provider edge device, a first route advertisement comprising a plurality of path attributes, the plurality of path attributes including a first route target path attribute and a non-route target path attribute”, “the non-route target path attribute includes a route target value: extracting, from the route target value included in the non-route target path attribute, a route target”, “generating, for the datastore, a record comprising the route target and an identifier of the first provider edge device” as claimed. 
Wang US 9106530 B1 Figure 5-6 in which route target information is sent in an attribute and installed at BGP speakers, and further Zeng et al. (“Zeng”) (US 20130230049 A1) ¶0028-29 includes an advertisement with a route target in a route attribute to generate an entry of VPNs. These references fail to teach “the plurality of path attributes including a first route target path attribute and a non-route target path attribute”, “the non-route target path attribute includes a route target value: extracting, from the route target value included in the non-route target path attribute, a route target” and ““retrieving, from the generated record, the identifier of
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322.  The examiner can normally be reached on Monday-Friday 8AM-4:30 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/JAY L VOGEL/             Examiner, Art Unit 2478